     Case 2:19-cv-02083-MCE-KJN Document 22 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN LAKE,                                       No. 2:19-cv-2083 MCE KJN P
12                       Plaintiff,
13          v.                                        FINDINGS & RECOMMENDATIONS
14   J. WEISS, et al.,
15                       Defendants.
16

17          By order filed October 25, 2019, plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. Following multiple extensions of time, on July 14,

19   2020, plaintiff was granted another thirty days to file an amended complaint. Thirty days from

20   that date have now passed, and plaintiff has not filed an amended complaint, or otherwise

21   responded to the court’s order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                     1
     Case 2:19-cv-02083-MCE-KJN Document 22 Filed 09/02/20 Page 2 of 2

 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: September 1, 2020

 4

 5

 6   /lake2083.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
